Citation Nr: 0629601	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-42 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and March 1996 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was previously before the Board in 
January 2004.  At that time the Board remanded the case for 
various development, including affording the veteran a VA 
medical examination to determine the etiology of his current 
back disability and its relationship, if any, to his period 
of military service. 

The record shows that a VA medical examination of the joints 
was performed in October 2005.  The examiner had the claims 
file available and in the diagnostic impression he reported 
that the veteran had bulging and herniating discs in the 
lower lumbar spine, and that he was unable to independently 
verify that the veteran's back symptoms had continued between 
1986 when he was separated from service, and 1995 when he 
reportedly sustained an injury to the back while lifting a 
paint can, due to a lack of interim medical data. As pointed 
out by the veteran's accredited representative in a July 2006 
informal brief, the VA examiner's October 2005 medical 
opinion does not specifically address whether it is as least 
likely as not that the veteran's current low back pathology 
is related to his military service.     

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).  

Since the October 2005 VA medical examination report did not 
specifically address the etiology of the veteran's low back 
disability, and its relationship to his period of service, as 
requested in the November 2004 Board remand, additional 
clinical information is necessary.  

The veteran was provided a duty-to-assist notification letter 
most recently in 2005.  Significantly, however, the letter 
only included information regarding establishing a service 
connection claim, and did not include information regarding 
the assignment of a disability rating or effective date.  
Therefore, that letter does not satisfy the applicable 
notification requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A remand is also required to provide the 
required notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a 
notification letter which addresses Dingess.  
The letter should advise the veteran that the 
schedular or extraschedular disability rating 
is determined by applying relevant diagnostic 
codes in the rating schedule, found in title 
38, Code of Federal Regulations, to provide a 
disability rating from 0% to as much as 100% 
(depending on the disability involved) based 
on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and duration, 
and their impact upon employment.  That 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant could submit (or ask VA to obtain) 
that are relevant to establishing a 
disability-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing 
exceptional circumstances relating to the 
disability.  The RO must also notify the 
claimant that the effective date of the award 
of service connection and the assigned 
disability rating(s) will be determined based 
on when VA receives the claim and when the 
evidence that establishes the basis for a 
disability rating that reflects that level of 
disability was submitted.

2.  The veteran should be scheduled for an 
appropriate VA medical examination, by an 
examiner who has not previously examined 
him, to ascertain the nature and etiology 
of his back disorder. It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination. All 
clinical and any special test findings 
should be clearly reported. After 
reviewing the claims file (to specifically 
include service medical records and post-
service records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service. A 
detailed rationale for all opinions 
expressed should be furnished to include 
discussion of the significance, if any, of 
any post-service back injuries.    

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted. The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be remanded to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


